                         Case 3:20-cv-00313-RS Document 8 Filed 01/15/20 Page 1 of 1
AO 120 (Rev. 08/10) (CAND version 7/18)


                                     REPORT ON THE FILING OR DETERMINATION OF AN
                                      ACTION REGARDING A PATENT OR TRADEMARK


          In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the Northern District of California on the following . . .

           ☐ Trademarks or                   ☒ Patents.           (☐ the patent action involves 35 U.S.C. § 292.):

 DOCKET NO.                                     DATE FILED                            U.S. DISTRICT COURT
                                                                                      For the Northern District of California
                                                                                      Office of the Clerk
 3:20-cv-00313-RS                               1/14/2020
                                                                                      450 Golden Gate Avenue, 16th Floor
                                                                                      San Francisco, CA 94102
 PLAINTIFF                                                       DEFENDANT

 Arsus, LLC                                                      Tesla Motors, Inc.



       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1
 2
 3                                                               “Pls. See Attached Copy of the Complaint”
 4
 5

In the above – entitled case, the following patent(s)/trademark(s) have been included:
 DATE INCLUDED                                INCLUDED BY
                                              ☐ Amendment        ☐ Answer             ☐ Cross Bill        ☐ Other Pleading
       PATENT OR                          DATE OF PATENT OR
                                                                        HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                           TRADEMARK
 1
 2
 3
 4
 5

In the above – entitled case, the following decision has been rendered or judgment issued:
 DECISION/JUDGMENT




 CLERK                                          (BY) DEPUTY CLERK                     DATE
 Susan Y. Soong                                 Thelma Nudo                           1/15/2020

                                  E-filing instructions: Please save and e-file in CM/ECF under
                                  Other Filings > Other Documents > Patent/Trademark Report.
